Name: 2002/527/EC: Commission Decision of 27 June 2002 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption, with respect to the former Yugoslav Republic of Macedonia (Text with EEA relevance) (notified under document number C(2002) 2301)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  processed agricultural produce;  health;  trade
 Date Published: 2002-06-29

 Avis juridique important|32002D05272002/527/EC: Commission Decision of 27 June 2002 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption, with respect to the former Yugoslav Republic of Macedonia (Text with EEA relevance) (notified under document number C(2002) 2301) Official Journal L 170 , 29/06/2002 P. 0086 - 0087Commission Decisionof 27 June 2002amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption, with respect to the former Yugoslav Republic of Macedonia(notified under document number C(2002) 2301)(Text with EEA relevance)(2002/527/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(4) thereof,Whereas:(1) Commission Decision 95/343/EC of 27 July 1995 providing for the specimens of the health certificate for the importation from third countries of heat-treated milk, milk-based products and raw milk for human consumption intended to be accepted at a collection centre, standardisation centre, treatment establishment or processing establishment(3), as last amended by Decision 97/115/EC(4), lays down the health and veterinary certification requirements for imports of milk and milk products for human consumption.(2) The former Yugoslav Republic of Macedonia is listed in the Annex to Commission Decision 95/340/EC(5), as last amended by Decision 2001/743/EC(6), drawing up a provisional list of third countries from which Member States authorise imports of milk and milk products.(3) The former Yugoslav Republic of Macedonia has provided to the Commission the name of an establishment producing milk and milk products with the guarantees that this establishment fully meets the Community health requirements.(4) The Commission has received from the former Yugoslav Republic of Macedonia the relevant residue monitoring plan and program for milk and milk products intended for human consumption, as required in Directive 96/23/EC(7).(5) Commission Decision 97/252/EC(8) as last amended by Decision 2001/177/EC(9) has drawn up provisional lists of third country establishments from which the Member States authorise imports of milk and milk-based products for human consumption. These lists should therefore be amended to include the former Yugoslav Republic of Macedonia list of approved establishments.(6) Following Article 2(4) of Decision 95/408/EC, those non-member countries' establishments where on-the-spot checks have not yet been carried out by the Commission but which met all the other conditions of Article 2(1) may appear on the lists. However, imports from such establishments will not be eligible for reduced physical checks.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 97/252/EC, the following row is added for the former Yugoslav Republic of Macedonia: "MK (a) PaÃ ­s: Antigua RepÃ ºblica Yugoslava de Macedonia/Land: Den Tidligere Jugoslaviske Republik Makedonien/Land: die Ehemalige Jugoslawische Republik Mazedonien/Ã §Ã Ã Ã ±: Ã Ã Ã Ã ·Ã ½ Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã /Country: Former Yugoslav Republic of Macedonia/Pays: Ancienne RÃ ©publique yougoslave de MacÃ ©doine/Paese: ex Repubblica iugoslava di Macedonia/Land: Voormalige Joegoslavische Republiek MacedoniÃ «/PaÃ ­s: antiga RepÃ ºblica jugoslava da MacedÃ ³nia/Maa: Entinen Jugoslavian tasavalta Makedonia/Land: f.d. jugoslaviska republiken Makedonien.>TABLE>Nota:CÃ ³digo provisional que no afecta en absoluto a la denominaciÃ ³n definitiva del paÃ ­s, que se acordarÃ ¡ tras la conclusiÃ ³n de las negociaciones actualmente en curso sobre este tema en las Naciones Unidas./Note:Denne forelÃ ¸bige kode foregriber pÃ ¥ ingen mÃ ¥de landets endelige benÃ ¦vnelse, som vil blive fastlagt efter afslutningen af de forhandlinger, der for tiden fÃ ¸res herom inden for rammerne af FN./Note:Provisorischer Code, der die endgÃ ¼ltige Benennung des Landes nicht berÃ ¼hrt, die nach Abschluss der laufenden Verhandlungen innerhalb der Vereinten Nationen festgelegt wird./Ã £Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·:Ã Ã Ã Ã Ã  Ã ¿ Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Ã ´Ã µÃ ½ ÃÃ Ã ¿Ã ´Ã ¹Ã ºÃ ¬Ã ¶Ã µÃ ¹ Ã ºÃ ±Ã ¸Ã Ã »Ã ¿Ã Ã Ã ·Ã ½ Ã ¿Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã · Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ¸Ã ± Ã Ã Ã ¼Ã Ã Ã ½Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ±Ã ½ Ã ¿Ã »Ã ¿Ã ºÃ »Ã ·Ã Ã Ã ¸Ã ¿Ã Ã ½ Ã ¿Ã ¹ Ã Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  Ã ´Ã ¹Ã ±ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã µÃ Ã Ã µÃ ¹Ã  Ã Ã Ã ¿ ÃÃ »Ã ±Ã ¯Ã Ã ¹Ã ¿ Ã Ã Ã ½ Ã Ã ½Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã ¸Ã ½Ã Ã ½./Note:Provisional code, which does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject at the United Nations./Note:Code provisoire qui ne prÃ ©juge en rien de la dÃ ©nomination dÃ ©finitive du pays, qui sera agrÃ ©Ã ©e dÃ ¨s conclusion des nÃ ©gociations actuellement en cours Ã ce sujet dans le cadre des Nations unies./Nota:Questo codice provvisorio non pregiudica assolutamente la denominazione definitiva del paese che sarÃ approvata non appena conclusi i negoziati attualmente in corso al riguardo nel quadro delle Nazioni Unite./Noot:Voorlopige code die geen invloed op de definitieve naam van het land heeft, die aan het einde van de lopende onderhandelingen in het kader van de Verenigde Naties zal worden vastgesteld./Nota:CÃ ³digo provisÃ ³rio que nÃ £o interfere em nada com a denominaÃ §Ã £o definitiva do paÃ ­s, que serÃ ¡ aprovada apÃ ³s conclusÃ £o das negociaÃ §Ã µes actualmente em curso sobre este assunto no quadro das NaÃ §Ã µes Unidas./Huomautus:TÃ ¤mÃ ¤ vÃ ¤liaikainen koodi ei estÃ ¤ ottamasta kÃ ¤yttÃ ¶Ã ¶n maan lopullista nimeÃ ¤, joka hyvÃ ¤ksytÃ ¤Ã ¤n, kun YhdistyneissÃ ¤ Kansakunnissa asiasta kÃ ¤ytÃ ¤vÃ ¤t neuvottelut saadaan pÃ ¤Ã ¤tÃ ¶kseen./AnmÃ ¤rkning:Koden fÃ ¶regriper inte den definitiva beteckningen av detta land, vilken kommer att bestÃ ¤mmas under de fÃ ¶rhandlingar som fÃ ¶r nÃ ¤rvarande pÃ ¥gÃ ¥r i FÃ ¶renta nationerna."Article 2This Decision shall apply as from the 20th day following that of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 27 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 200, 24.8.1995, p. 52.(4) OJ L 42, 13.2.1997, p. 16.(5) OJ L 200, 24.8.1995, p. 38.(6) OJ L 278, 23.10.2001, p. 32.(7) OJ L 125, 23.5.1996, p. 10.(8) OJ L 101, 18.4.1997, p. 46.(9) OJ L 68, 9.3.2001, p. 1.